* ’UNITED STATES DISTRICT COUR;
FOR THE DISTRICT OF COLUMBIA

FILED

JAN 1 2 2009
Clerk, U.S. District and

Richard Allen Hohensee, § Bal'lkruptcy Courts "` "` ~
Plaintiff, )
v. j Civil Action No.  
Mark Sullivan, Director U.S. Secret Service, et al., j
Defendants. j
MEMORANDUM OPINION

Plaintiff, proceeding pro se, has submitted a complaint and an application to proceed in
forma pauperis The application will be granted, but the complaint will be dismissed for lack of
jurisdiction.

The complaint seeks to compel the United States, through the Director of the Secret
Service and the U.S. Attorney General, to arrest and prosecute the sitting U.S. President, George
Walker Bush, and Vice-President, Richard Bruce Cheney, for war crimes and other criminal
violations. This court has limited jurisdiction. While it is empowered to hear civil actions
arising under the Constitution, laws, or treaties of the United States, 28 U.S.C. § 1331, plaintiff
has not identified any provision of the Constitution, laws, or treaties of the United States that
provides him a private right of action to bring suit against the United States for the relief he
seeks. This court may entertain a suit against the United States only where the United States has
expressly waived its sovereign immunity from suit. Accordingly, this court has no subject matter
jurisdiction over this case and the complaint will be dismissed for lack of subject matter
jurisdiction.

A final order accompanies this memorandum opinion.

/~é¢-,/>\».~+/

United Siaté`s/i)istrict Judge

Date: ‘z_//q/,